Citation Nr: 1801590	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  13-11 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for right ear hearing loss. 

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Veteran represented by:	Marc Pepin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1976 to October 1976, with additional service in the New Jersey Army National Guard. This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2017. A transcript of that hearing has been associated with the claims file.  

The issues of entitlement to service connection for right ear hearing loss and entitlement to service connection for a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record establishes that the Veteran's tinnitus is caused by, or related to, his active duty.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303(a) (2017). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017). When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert. v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The available service treatment records (STRs) are silent for any complaints of tinnitus. During active duty, the Veteran was designated as a marksman of the M16. 

In an August 2011 statement the Veteran stated that he was assigned to the Tube-launched Optically tracked Wire-guided (TOW) unit. He stated that while he was operating the TOW, the "tube busted" in his right ear. He stated that his ear started bleeding and he received treatment.

On the February 2012 VA examination, the Veteran reported recurrent tinnitus. The Veteran reported that the tinnitus occurred after a blast from a TOW missile. The examiner opined that she cannot provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation. The examiner reasoned that the current test results reveal a conductive hearing loss in the right ear and the Veteran should be treated for possible improvement on the hearing loss in the right ear and therefore the opinion for service connection for tinnitus should be deferred. 

At the August 2017 Board hearing the Veteran testified that the tinnitus began in 1982 during training in TOW and the use of M80 weapons. The Veteran stated that when he pulled the trigger of the M80 the attached tubing opened in half and knocked the Veteran down. The Veteran stated that this explosion and fall resulted in him bleeding from the ear. The Veteran stated that he was treated by the field medical unit. 

Upon review of the record, the Board finds that the most probative evidence of record establishes that the Veteran's tinnitus is related to his active service. The Board has carefully reviewed the Veteran's statements of record. The Veteran stated that he sustained an injury from weapons fire in training. The Veteran's records indicate that he was trained in weapons fire and received recognition as a marksman. The Board finds that the Veteran, as a lay person, is competent to testify to having been exposed to weapons fire during service and having experienced tinnitus since that time. See Layno v. Brown, 6 Vet. App. at 470. Moreover, there is no evidence to doubt his credibility. The Veteran's statements reflect a continuity of symptomatology of tinnitus. Accordingly the Board assigns great probative weight to the Veteran's statements regarding the inception and persistence of his tinnitus. 38 C.F.R. § 3.303(b) (2017). 

Although the February 2012 VA examination confirmed a current diagnosis for tinnitus, the examiner was unable to render an opinion without speculation. There is no evidence to doubt the examiner's credibility. Nonetheless, the examiner did not address the Veteran's statement regarding the onset of the tinnitus. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Therefore, the Board finds that the VA opinion is not probative. Further, there is no evidence of record to contradict the Veteran's credible statements regarding the in-service onset and continuity thereafter of his tinnitus. Accordingly, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for tinnitus is warranted. 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for tinnitus is granted.

REMAND

Remand is required to obtain adequate etiological opinions. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). A medical opinion report is considered adequate "where it is based on consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one." Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In regards to hearing loss, the Veteran underwent VA examination in February 2012. At that time, however, no etiological opinion was provided, as the Veteran was found to have conductive hearing loss that the examiner recommended be treated before an opinion could be rendered. Without an etiological opinion, the February 2012 VA examination is inadequate. Thus, on remand the Veteran is to be afforded another VA examination to determine the proper diagnosis and etiology of his right ear hearing loss. In this opinion, the examiner is to address the November 1981 periodic examination notation that appears to document diminished hearing acuity in the Veteran's right ear, as well as his credible reports of having noticed decreased hearing acuity following an incident with a TOW missile during service. 

In regards to the right knee, the February 2012 VA examiner noted that the Veteran's current right knee diagnosis was a contusion. However, March 2009 private medical records from Dr. A.F. diagnosed the Veteran with right knee osteoarthritis based on MRI study. The examiner did not consider or discuss this diagnosis. Therefore, the Veteran must be provided another VA examination to determine current diagnoses and etiology of his claimed right knee disorder. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an appropriate examination to determine the etiology of his right ear hearing loss. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the right ear hearing loss was caused or aggravated by the Veteran's military service.  

The examiner must address the November 1981 periodic examination regarding the Veteran's hearing acuity, as well as the Veteran's contentions regarding the onset and continuity of his right ear hearing loss following an in-service incident involving a TOW missile. 

2. Provide the Veteran with an appropriate examination to determine the etiology of his right knee disorder. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the right knee disorder was caused or aggravated by the Veteran's military service.

The examiner must address: (1) the July 1980 right knee trauma and (2) the 2009 private treatment records indicating the Veteran's diagnosis of right knee osteoarthritis. 

3. Review the examination reports to ensure that they are in compliance with the directives of this remand. If any report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


